DETAILED ACTION
	This office action is in response to the application and claims filed June 26, 2019.  Claims 1-3 are pending, with claim 1 as the sole pending (method) independent claim.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 2, 2020, and August 7, 2019, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (ten (10) pages) were received on June 26, 2019.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-3 are allowed.  Claim 1 is the sole independent claim, and encompasses a “method for producing an optical preform.”  The following is an reasonably suggest, in combination, each method step as arranged by independent claim 1.  In particular, there is no reasonable suggestion from the prior art for the specific “inspection fourth step” to conclude this claim, in which those features of “selecting the second intermediate glass rod to be a grinding target in the grinding step as the non-defective article by using distance information between the grinding planned line and the element-doped region, along the long axis direction of the element-doped region, calculated from the measurement result of the concentration distribution of the predetermined element” occur in combination with each/every other feature of claim 1.  Claims 2-3 depend from method claim 1.  Additionally, the Examiner agrees with the logic and rationale found in the Written Opinion of similar PCT/JP2017/044377.  See Box No. V, Section 2 (Citations and Explanation) of the Written Opinion in the file.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D.

-Reference A to Milicevic is pertinent to collapsing a deposited tube of a primary preform.
-References B and C are from the same Assignee (Sumitomo) and pertinent to the general scope of the art of fiber preforms with rod-in-collapse method steps.
-Reference D to Hoshikawa is pertinent to the historical (1987) state of the art of methods for producing a glass preform for an optical fiber with hollow features.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 4, 2021